UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



     Rafiu Owolabi,

                           Plaintiff,
                                                                      18-CV-3991 (AJN)
                   -v-
                                                                     OPINION & ORDER
     Bank of America, NA,

                           Defendant.



ALISON J. NATHAN, District Judge:

          On June 6, 2018, PlaintiffRafiu Owolabi filed an amended complaint in this case. Dkt.

No. 20. Defendant Bank of America, NA, moved to dismiss the amended complaint. Dkt. Nos.

7, 10, 22. For the following reasons, Defendant's motion to dismiss is granted.

I.        Background

          On a Rule 12(b)( 6) motion, a court must take the facts alleged in the complaint as true

and draw all reasonable inferences in the plaintiffs favor. See Gatt Commc 'ns, Inc. v. P MC

Assocs., L.L.C., 711 F.3d 68, 74 (2d Cir. 2013). Accordingly, the following statement of facts is

drawn from the amended complaint ("Am. Compl."), Dkt. No. 20.

          Plaintiff owns a property in Staten Island, New York. Am. Compl. ii 6. During 2009,

Plaintiff changed jobs and his income changed significantly, which caused him hardship in

paying for his mortgage on the property. Am. Compl. ii 6. In 2010, Plaintiff applied to

Defendant for a hardship modification of his mortgage. Am. Compl. ii 7. Plaintiffs

modification was approved in April 2012-two and a half years after starting the modification

process. Am. Compl. ii 11. Over the next two years, Plaintiff successfully made payments on

his modified loan. Am. Compl. ii 11. In April 2014, Plaintiff applied for a line of credit and was

                                                   1
denied. Am. Compl.    if 12.   When he was denied the credit, he discovered a lien against his

property for $94,539.96. Am. Compl. if 12.

       Plaintiff was unaware that there was a lien on his property, and, according to Plaintiff, the

fact that a lien could be placed on his property was not sufficiently addressed during the loan

modification process. Am. Compl. if 13. According to the amended complaint, Plaintiff never

received any documents in writing from Defendant regarding the lien. Am. Compl. if 13.

       Approximately one year prior to filing the instant action, Plaintiff filed a complaint in the

Supreme Court of the State ofNew York, County ofNew York, asserting identical claims

against Defendant. See Dkt. No. 7, Ex. G. On June 20, 2017, Defendant moved to dismiss the

complaint filed in the prior action. Defendant's motion to dismiss was administratively granted

on July 14, 2017, and judgment was entered. See Dkt. No. 7, Ex. H.

       On April 6, 2018, Plaintiff commenced this action in the Supreme Court of the State of

New York, County of New York. See Dkt. No. 1. On May 3, 2018, Defendant removed the case

to this Court. See Dkt. No. 1. On May 10, 2018, Defendant moved to dismiss this case. Dkt. No

7; see also Dkt. No. 10. The Court issued an order stating that Plaintiff was on notice that

declining to amend his pleadings to timely respond to Defendant's motion to dismiss may

constitute a waiver of the Plaintiff's right to use the amendment process to cure any defects that

had been made apparent by the Defendant's briefing. See Dkt. 8. In response, Plaintiff chose to

amend his complaint, and filed an amended complaint on June 6, 2018. Dkt. No. 20. Defendant

then submitted a letter notifying the Court that it intended to rely on its already filed motion to

dismiss in response to the amended complaint. See Dkt. No. 22. On June 29, 2018, Plaintiff

filed an opposition to Defendant's motion to dismiss. Dkt. No. 24. On July 5, 2018, Defendant

filed a reply letter in further support of its motion. Dkt. No. 25.



                                                   2
II.       Standard

          When a defendant moves to dismiss under Rule 12(b)(6), the Court must "accept all

allegations in the complaint as true and draw all inferences in the non-moving party's favor."

LaFaro v. N Y Cardiothoracic Grp., PLLC, 570 F.3d 471, 475 (2d Cir. 2009). The complaint

will survive the motion to dismiss as long as it contains "sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (internal quotation marks and citation omitted). Although this standard does not require

"detailed factual allegations," it "requires more than labels and conclusions." Bell At!. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). In resolving a motion to dismiss, review is generally

limited to "the facts as asserted within the four corners of the complaint, the documents attached

to the complaint as exhibits, and any documents incorporated in the complaint by reference."

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir. 2007). "If a document relied

on in the complaint contradicts allegations in the complaint, the document, not the allegations,

control, and the court need not accept the allegations in the complaint as true." Ace Sec. Corp.

Home Equity Loan Tr., Series 2007-HE3 ex rel. HSBC Bank USA, Nat. Ass 'n v. DB Structured

Prod., Inc., 5 F. Supp. 3d 543, 551 (S.D.N.Y. 2014) (Nathan, J.) (citations and quotation marks

omitted); see Feickv. Fleener, 653 F.2d 69, 75 (2d Cir. 1981).

III.      Plaintiff's Claims

       A. Breach of Contract

          Plaintiff brings a breach of contract claim. See Am. Compl.    iii! 14-21.   Plaintiff argues

that Defendant "failed to clearly disclose material terms and conditions of the .. .lien, in violation

of the 'Important Disclosures' section of the Loan Modification Agreement." Dkt. No. 24 ("Pl.




                                                   3
Br.") at 3. Plaintiff argues that the agreement was ambiguous as to the ramifications of a lien.

Id. .

          The elements of a breach of contract claim in New York are: "(1) the existence of a

contract, (2) performance by the party seeking recovery, (3) non-performance by the other party,

and (4) damages attributable to the breach. RCN Telecom Servs., Inc. v. 202 Ctr. St. Realty LLC.,

156 F. App'x 349, 350-51 (2d Cir. 2005). Additionally, a "party is under an obligation to read a

document before signing it, and cannot generally avoid the effect of the document on the ground

that he or she did not read it or know its contents." Augustine v. BankUnited FSB, 75 A.D.3d

596, 597 (2010); see Cash v. Titan Fin. Servs., Inc., 58 A.D.3d 785, 788 (2009).

           Even taking the facts alleged in the complaint as true and drawing all reasonable

inferences in his favor, Plaintiff does not sufficiently allege the elements of a breach of contract

claim. The loan modification that Plaintiff signed explicitly contemplated that Plaintiff "sign a

subordinate promissory note and subordinate mortgage," where the total advance amount was

$94,539.86. See Dkt. No. 12, Ex.Cat 2. On April 25, 2012, Plaintiff signed this commitment,

which set out the full nature of the loan modification offered, and stated that this lien would be

placed on his property. Id. at 5. As discussed above, because the contract relied on in the

amended complaint contradicts the allegations in the amended complaint, the contract, "not the

allegations, control, and the court need not accept the allegations in the complaint as true." Ace,

5 F. Supp. 3d at 551; see Feick, 653 F.2d at 75. Accordingly, Plaintiff cannot support a cause of

action for a breach of contract claim, as the contract contradicts Plaintiffs allegations. For these

reasons, Defendant's motion to dismiss Plaintiffs breach of contract claim is granted.

        B. Violation of New York General Business Laws§ 349 and§ 350




                                                    4
       Plaintiff also brings a claim pursuant to New York General Business Laws § §349 and

350. See Am. Compl. ifif 22-31. General Business Law§ 349 prohibits "[d]eceptive acts or

practices in the conduct of any business, trade or commerce or in the furnishing of any service,"

and allows any person injured by a violation of the section to recover damages. General

Business Law§ 349. General Business Law§ 350 states that "[f]alse advertising in the conduct

of any business, trade or commerce or in the furnishing of any service in this state is hereby

declared unlawful. General Business Law§ 350.        This claim is subject to a three-year statute of

limitations. N.Y. C.P.L.R § 214(2). The loan modification was signed on April 25, 2012. See

Dkt. No. 12, Ex. Cat 5. Plaintiff discovered the lien, which is the alleged deceptive practice, in

April 2014. Am. Compl. if 12. As Plaintiff did not file this case until April 6, 2018, see Dkt. No.

4-1, his claim is time-barred. Accordingly, Defendant's motion to dismiss the violation ofNew

York General Business Laws §§349 and 350 is granted.

IV.     Conclusion

       For the foregoing reasons, Defendant's motion to dismiss is GRANTED. Plaintiff has

already amended his complaint, and any further amendment would be futile. See Loreley Fin.

(Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d 160 (2d Cir. 2015). Accordingly, his

claims are dismissed with prejudice. This resolves docket numbers 10 and 22. The Clerk of

Court is respectfully directed to enter judgment and close the case.



        SO ORDERED.



Dated: February_ _ , 2019
       New York, New York
                                                     United States District Judge




                                                 5
